Citation Nr: 1615567	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-48 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for cervical strain.  

2.  Entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain prior to March 15, 2013 and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to June 2001.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

An April 2013 RO decision granted an increased 40 percent disability rating for lumbosacral strain from March 15, 2013; however, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for lumbosacral strain remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before a decision review officer (DRO) in August 2011 and before the undersigned Veterans Law Judge (VLJ) at an August 2013 videoconference hearing, and transcripts of those hearings have been associated with the claims file.  

These matters were previously remanded by the Board in January 2014.  As discussed below, the Board finds there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the Veteran's claims of entitlement to increased disability ratings for cervical strain and lumbosacral strain.  Unfortunately, these matters must again be remanded due to noncompliance with prior remand directives articulated by the Board in January 2014.  See Stegall, 11 Vet. App. at 271.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  As noted above, the Board previously remanded this matter in January 2014, specifically to provide the Veteran with a VA examination in order to determine the nature and extent of her service-connected cervical and lumbar spine disabilities.  Notably, the examiner was asked to comment on the Veteran's complaints of occasional paralysis.  

The Veteran was afforded a VA examination in March 2014; however, the examiner did not specifically address the Veteran's subjective complaints of occasional paralysis, such as her testimony during the August 2013 Board videoconference hearing.  An initial addendum opinion was obtained in July 2014.  The VA examiner stated that there was no additional fatigue, pain, weakness, or increased functional loss with additional repetitive use noted with the cervical and thoracolumbar regions during the March 2014 examination; she noted that if additional evaluation was needed, VA should consider having the Veteran examined by a board certified orthopedic physician.  A subsequent addendum opinion was obtained later that same month in order to have the VA examiner comment on the Veteran's complaints of occasional paralysis.  The examiner noted that the VBMS file was reviewed, but simply stated that paralysis was not reported or noted at the time of the March 2014 examination.  

Significantly, neither the March 2014 VA examination nor the July 2014 addendum opinions have adequately addressed the Veteran's complaints of occasional paralysis.  The Board notes that the VA examiner's review of the claims file has been limited to the contents of the Veteran's Benefits Management System (VBMS).  Notably, the transcript of the Veteran's August 2013 Board videoconference hearing, during which she testified repeatedly regarding her subjective complaints of occasional paralysis, is contained within the Virtual VA electronic claims file.  As such, it is unclear whether the VA examiner reviewed such evidence prior to rendering the requested opinions.  In any event, the March 2014 examination and July 2014 addendum opinions are inadequate given their failure to consider the Veteran's subjective complaints of occasional paralysis, as required by the January 2014 Board remand.  

In the March 2016 Appellant's Brief, the Veteran's representative requested a current VA examination conducted by a board certified orthopedic physician, as suggested by the March 2014 VA examiner.  Based upon the above, the Board agrees that an adequate, current VA examination is warranted.  See Stegall, supra; see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination with a board certified orthopedic physician in order to determine the current severity, manifestations, and functional effects of the Veteran's cervical and lumbar spine disabilities.  The entire claims file (including all electronic records within VBMS and Virtual VA) should be made available to and reviewed by the VA examiner in conjunction with the examination.  The cervical and lumbar spine findings reported should include ranges of motion, any associated neurological effects, and the duration of any incapacitating episodes over previous year.  

Importantly, the examiner must also specifically consider and discuss the Veteran's subjective reports of occasional paralysis, such as those reported during the August 2013 Board videoconference hearing.  

2.  Following the above, review the resulting examination report to ensure its adequacy and compliance with the above directives.  If the examination report and/or resulting opinions are inadequate for any reason, take any corrective action deemed necessary.  

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought remains denied, provide the Veteran and her representative with an SSOC and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




